REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a method for fastening tissue, comprising, inter alia: inserting an end effector into a body cavity of a patient’s body, the end effector being coupled to a distal end of an elongate shaft extending from a handle positioned outside of the patient’s body; manipulating the handle of the surgical device to position tissue between a cartridge jaw and an anvil of the end effector; and actuating a closure mechanism to advance a pin through cam slots formed in each of the cartridge jaw and the anvil; wherein a compression mechanism is actuated to move a proximal-most end of each of the anvil and the cartridge jaw away from one another to further compress the tissue engaged therebetween.
With respect to base claim 5, none of the prior art of record, alone or in combination, discloses a method for stapling tissue, comprising, inter alia: positioning a cartridge having a plurality of staples and an anvil coupling member disposed therein within a first jaw of an end effector of a surgical stapler; engaging tissue between the first jaw and a second jaw of the end effector; and advancing a drive shaft through the surgical stapler such that a distal end of the drive shaft abuts a proximal end of the anvil coupling member to distally advance the anvil coupling member through the end effector, wherein the anvil coupling member has a first engagement feature that rides 
For comparison to the present invention, Vidal et al. (U.S. Pat. No. 8,066,168), for example, disclose a method for fastening or stapling tissue, comprising, inter alia: inserting an end effector into a patient’s body, the end effector being coupled to a distal end of an elongate shaft extending from a handle positioned outside of the patient’s body; manipulating the handle of the surgical device to position tissue between a cartridge jaw and an anvil of the end effector; and actuating a closure mechanism to move a pin through a slot formed in a cartridge jaw.  However, Vidal et al. do not disclose a compression mechanism for moving a proximal-most end of each of the anvil and the cartridge jaw away from one another to further compress the tissue engaged therebetween.  Vidal et al. also do not disclose, inter alia, an anvil coupling member disposed within a first jaw of an end effector of a surgical stapler; and advancing a drive shaft through the surgical stapler such that a distal end of the drive shaft abuts a proximal end of the anvil coupling member, wherein the anvil coupling member has a first engagement feature that rides within a slot formed in a second jaw of the end effector, and wherein the drive shaft has a second engagement feature that rides within a slot formed in the first jaw. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on October 3, 2019. These drawings are acceptable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shelton, IV et al. (U.S. Pat. No. 10,888,328) teach a method for fastening tissue.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771